      Case 1:21-cv-00048-MHC-AJB Document 1 Filed 01/06/21 Page 1 of 26




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

------------------------------------------------------------------------x
 Chandra Jones,

                        Plaintiff,                                      C.A. No.:




        -against-                                                      Demand for Trial by Jury

 Experian Information Solutions, Inc.,
 Transunion, LLC,
 Equifax Information Services, LLC,
 Wells Fargo Bank, N.A.
 d/b/a Wells Fargo Auto,

                        Defendant(s).
------------------------------------------------------------------------x

                                        COMPLAINT
       Plaintiff Chandra Jones ("Plaintiff"), by and through her attorneys, and as for

her Complaint against Defendant Experian Information Solutions, Inc.

(“Experian”), Transunion, LLC (“Transunion”), Equifax Information Services,

LLC (“Equifax”), and Defendant Wells Fargo Bank, N.A. d/b/a Wells Fargo Auto

(“Wells Fargo”), respectfully sets forth, complains, and alleges, upon information

and belief, the following:

                             JURISDICTION AND VENUE
  Case 1:21-cv-00048-MHC-AJB Document 1 Filed 01/06/21 Page 2 of 26




1. The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1367, as

   well as 15 U.S.C. § 1681p et seq.

2. Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2),

   being that the acts and transactions occurred here, Plaintiff resides here, and

   the Defendants transact business here.

3. Plaintiff brings this action for damages arising from the Defendants’

   violations of 15 U.S.C. § 1681 et seq., commonly known as the Fair Credit

   Reporting Act (“FCRA”).

                                  PARTIES

4. Plaintiff is a resident of the State of Georgia, County of Rockdale.

5. At all times material hereto, Plaintiff was a “consumer” as said term is

   defined under 15 U.S.C. § 1681a(c).

6. Defendant Equifax Information Services, LLC is a consumer reporting

   agency as defined by 15 U.S.C. § 1681a(f) and conducts substantial and

   regular business activities in this judicial district. Defendant Equifax is a

   Georgia corporation and may be served with process upon Lisa Stockard, its

   registered agent for service of process at 1550 Peachtree St. NE, Atlanta, GA

   30309.


 7. At all times material here to Equifax is a consumer reporting agency

    regularly engaged in the business of assembling, evaluating and disbursing
  Case 1:21-cv-00048-MHC-AJB Document 1 Filed 01/06/21 Page 3 of 26




    information concerning consumers for the purpose of furnishing consumer

    reports, as said term is defined under 15 U.S.C. § 1681d to third parties.

 8. At all times material hereto, Equifax disbursed such consumer reports to

    third parties under a contract for monetary compensation.

 9. Defendant Experian Information Solutions, Inc. is a consumer reporting

    agency as defined by 15 U.S.C. § 1681a(f) and conducts substantial and

    regular business activities in this judicial district. Defendant Experian is an

    Ohio corporation registered to do business in the State of Georgia, and may

    be served with process upon CT Corporation System, its registered agent

    for service of process at 289 S. Culver St., Lawrenceville, GA 30046.

 10.At all times material here to Experian is a consumer reporting agency

    regularly engaged in the business of assembling, evaluating and disbursing

    information concerning consumers for the purpose of furnishing consumer

    reports, as said term is defined under 15 U.S.C. § 1681d to third parties.

 11.At all times material hereto, Experian disbursed such consumer reports to

    third parties under a contract for monetary compensation.

12.Defendant TransUnion, LLC is a consumer reporting agency as defined by

   15 U.S.C. § 1681a(f) and conducts substantial and regular business activities

   in this judicial district. Defendant Transunion is a Delaware corporation

   registered to do business in the State of Georgia, and may be served with
  Case 1:21-cv-00048-MHC-AJB Document 1 Filed 01/06/21 Page 4 of 26




   process upon the Prentice Hall Corporation System, Inc., its registered agent

   for service of process at 40 Technology Parkway South, #300, Norcross,

   GA, 30092.

13.At all times material here to Transunion is a consumer reporting agency

   regularly engaged in the business of assembling, evaluating and disbursing

   information concerning consumers for the purpose of furnishing consumer

   reports, as said term is defined under 15 U.S.C. § 1681d to third parties.

14.At all times material hereto, Transunion disbursed such consumer reports to

   third parties under a contract for monetary compensation.

15.Defendant Wells Fargo Bank, N.A. is a person who furnishes information to

   consumer reporting agencies under 15 U.S.C. § 1681s-2 with an address for

   service c/o Corporation Service Company, 40 Technology Parkway South,

   Suite 300, Norcross, GA 30092.

                       FACTUAL ALLEGATIONS

16.Plaintiff incorporates by reference all of the above paragraphs of this

   Complaint as though fully stated herein with the same force and effect as if

   the same were set forth at length herein.

                     Wells Fargo Dispute and Violation

17.On information and belief, on a date better known to Defendants

   Transunion, Experian, and Equifax, hereinafter (“Credit Bureaus”), Credit
  Case 1:21-cv-00048-MHC-AJB Document 1 Filed 01/06/21 Page 5 of 26




   Bureaus prepared and issued credit reports concerning the Plaintiff that

   included inaccurate information relating to her Wells Fargo auto loan

   (457457xxxxx).

18.The inaccurate information furnished by Defendant Wells Fargo and

   published by Credit Bureaus is inaccurate since the balance is incorrect (and

   differing amounts on each bureau), as well as all positive data being

   suppressed.

19.The Credit Bureaus have been reporting this inaccurate information through

   the issuance of false and inaccurate credit information and consumer reports

   that they have disseminated to various persons and credit grantors, both

   known and unknown.

20.Plaintiff notified the Credit Bureaus that she disputed the accuracy of the

   information they were reporting on or around February 27, 2019, via dispute

   letters sent to each bureau.

21.It is believed and therefore averred that the Credit Bureaus notified

   Defendant Wells Fargo of the Plaintiff’s disputes.

22.Upon receipt of the dispute of the account from the Plaintiff by the Bureaus,

   Wells Fargo failed to conduct a reasonable investigation and continued to

   report false and inaccurate adverse information on the consumer report of

   the Plaintiff with respect to the disputed account.
  Case 1:21-cv-00048-MHC-AJB Document 1 Filed 01/06/21 Page 6 of 26




23.Had Wells Fargo conducted a reasonable investigation it would have been

   revealed that the debt was being reported inaccurately and with suppression

   of positive data.

24.Additionally, Defendant Wells Fargo failed to continuously mark the

   account as disputed despite receiving notice of the Plaintiff’s dispute.

25.Despite the dispute by the Plaintiff that the information on her consumer

   report was inaccurate with respect to the dispute account, the Bureaus did

   not evaluate or consider any of the information, claims, or evidence of the

   Plaintiff and did not make an attempt to substantially reasonably verify that

   the derogatory information concerning the disputed account was inaccurate.

26.The Credit Bureaus violated 15 U.S. Code § 1681i (a)(1)(A) by failing to

   conduct a reasonable investigation and failed to delete or correct the

   disputed trade lines within 30 days of receiving Plaintiff’s dispute letter.

27.Notwithstanding Plaintiff’s efforts, the Credit Bureaus sent Plaintiff

   correspondence indicating their intent to continue publishing the inaccurate

   information and Defendants continued to publish and disseminate such

   inaccurate information to other third parties, persons, entities and credit

   grantors.

28.As a result of Defendants’ failure to comply with the FCRA, the Plaintiff

   suffered damage by loss of credit, loss of ability to purchase and benefit
  Case 1:21-cv-00048-MHC-AJB Document 1 Filed 01/06/21 Page 7 of 26




   from credit, a chilling effect on applications for future credit, and the mental

   and emotional pain, anguish, humiliation and embarrassment of credit

   denial.

                       FIRST CAUSE OF ACTION
             (Willful Violation of the FCRA as to Experian)
29.Plaintiff incorporates by reference all of the above paragraphs of this

   Complaint as though fully stated herein with the same force and effect as if

   the same were set forth at length herein.

30.This is an action for willful violation of the Fair Credit Reporting Act U.S.C.

   § 1681 et seq.

31.Experian violated 15 U.S.C. § 1681e by failing to establish or to follow

   reasonable procedures to assure maximum possible accuracy in the

   preparation of the credit report and credit files that Experian maintained

   concerning the Plaintiff.

32.Experian has willfully and recklessly failed to comply with the Act. The

   failure of Experian to comply with the Act include but are not necessarily

   limited to the following:

         a) The failure to follow reasonable procedures to assure the maximum

             possible accuracy of the information reported;

         b) The failure to correct erroneous personal information regarding the

             Plaintiff after a reasonable request by the Plaintiff;
  Case 1:21-cv-00048-MHC-AJB Document 1 Filed 01/06/21 Page 8 of 26




         c) The failure to remove and/or correct the inaccuracy and derogatory

            credit information after a reasonable request by the Plaintiff;

         d) The failure to promptly and adequately investigate information

            which Defendant Experian had notice was inaccurate;

         e) The continual placement of inaccurate information into the credit

            report of the Plaintiff after being advised by the Plaintiff that the

            information was inaccurate;

         f) The failure to note in the credit report that the Plaintiff disputed the

            accuracy of the information;

         g) The failure to promptly delete information that was found to be

            inaccurate, or could not be verified, or that the source of information

            had advised Experian to delete;

         h) The failure to take adequate steps to verify information Experian had

            reason to believe was inaccurate before including it in the credit

            report of the consumer.

33.As a result of the conduct, action and inaction of Experian, the Plaintiff

   suffered damage by loss of credit, loss of ability to purchase and benefit from

   credit, and the mental and emotional pain, anguish, humiliation and

   embarrassment of credit denial.
     Case 1:21-cv-00048-MHC-AJB Document 1 Filed 01/06/21 Page 9 of 26




   34.The conduct, action and inaction of Experian was willful rendering Experian

      liable for actual, statutory and punitive damages in an amount to be

      determined by a Judge and/or Jury pursuant to 15 U.S.C. § 1681n.

   35.The Plaintiff is entitled to recover reasonable costs and attorney’s fees from

      Experian in an amount to be determined by the Court pursuant to 15 U.S.C.

      § 1681n.

   WHEREFORE, Plaintiff, Chandra Jones, an individual, demands judgment in her

favor against Defendant, Experian, for damages together with attorney’s fees and

court costs pursuant to 15 U.S.C. § 1681n.

                          SECOND CAUSE OF ACTION
                 (Negligent Violation of the FCRA as to Experian)
   36.Plaintiff incorporates by reference all of the above paragraphs of this

      Complaint as though fully stated herein with the same force and effect as if

      the same were set forth at length herein.

   37.This is an action for negligent violation of the Fair Credit Reporting Act

      U.S.C. § 1681 et seq.

   38.Experian violated 15 U.S.C. § 1681i(a) by failing to delete inaccurate

      information from the credit file of the Plaintiff after receiving actual notice of

      such inaccuracies and conducting reinvestigation and by failing to maintain

      reasonable procedures with which to verify the disputed information in the

      credit file of the Plaintiff.
 Case 1:21-cv-00048-MHC-AJB Document 1 Filed 01/06/21 Page 10 of 26




39.Experian has negligently failed to comply with the Act. The failure of

  Experian to comply with the Act include but are not necessarily limited to the

  following:

        a) The failure to follow reasonable procedures to assure the maximum

           possible accuracy of the information reported;

        b) The failure to correct erroneous personal information regarding the

           Plaintiff after a reasonable request by the Plaintiff;

        c) The failure to remove and/or correct the inaccuracy and derogatory

           credit information after a reasonable request by the Plaintiff;

        d) The failure to promptly and adequately investigate information

           which Defendant Experian had notice was inaccurate;

        e) The continual placement of inaccurate information into the credit

           report of the Plaintiff after being advised by the Plaintiff that the

           information was inaccurate;

        f) The failure to note in the credit report that the Plaintiff disputed the

           accuracy of the information;

        g) The failure to promptly delete information that was found to be

           inaccurate, or could not be verified, or that the source of information

           had advised Experian to delete;
     Case 1:21-cv-00048-MHC-AJB Document 1 Filed 01/06/21 Page 11 of 26




            h) The failure to take adequate steps to verify information Experian had

               reason to believe was inaccurate before including it in the credit

               report of the consumer.

   40.As a result of the conduct, action and inaction of Experian, the Plaintiff

      suffered damage by loss of credit, loss of ability to purchase and benefit from

      credit, and the mental and emotional pain, anguish, humiliation and

      embarrassment of credit denial.

   41.The conduct, action and inaction of Experian was negligent, entitling the

      Plaintiff to damages under 15 U.S.C. § 1681o.

   42.The Plaintiff is entitled to recover reasonable costs and attorney’s fees from

      Experian in an amount to be determined by the Court pursuant to 15 U.S.C.

      § 1681n and 1681o.

   WHEREFORE, Plaintiff, Chandra Jones, an individual, demands judgment in her

favor against Defendant, Experian, for damages together with attorney’s fees and

court costs pursuant to 15 U.S.C. § 1681o.

                         THIRD CAUSE OF ACTION
                 (Willful Violation of the FCRA as to Equifax)
   43.Plaintiff incorporates by reference all of the above paragraphs of this

      Complaint as though fully stated herein with the same force and effect as if

      the same were set forth at length herein.
 Case 1:21-cv-00048-MHC-AJB Document 1 Filed 01/06/21 Page 12 of 26




44.This is an action for willful violation of the Fair Credit Reporting Act U.S.C.

   § 1681 et seq.

45.Equifax violated 15 U.S.C. § 1681e by failing to establish or to follow

   reasonable procedures to assure maximum possible accuracy in the

   preparation of the credit report and credit files that Equifax maintained

   concerning the Plaintiff.

46.Equifax has willfully and recklessly failed to comply with the Act. The failure

   of Equifax to comply with the Act include but are not necessarily limited to

   the following:

         a) The failure to follow reasonable procedures to assure the maximum

             possible accuracy of the information reported;

         b) The failure to correct erroneous personal information regarding the

             Plaintiff after a reasonable request by the Plaintiff;

         c) The failure to remove and/or correct the inaccuracy and derogatory

             credit information after a reasonable request by the Plaintiff;

         d) The failure to promptly and adequately investigate information

             which Defendant Equifax had notice was inaccurate;

         e) The continual placement of inaccurate information into the credit

             report of the Plaintiff after being advised by the Plaintiff that the

             information was inaccurate;
  Case 1:21-cv-00048-MHC-AJB Document 1 Filed 01/06/21 Page 13 of 26




          f) The failure to note in the credit report that the Plaintiff disputed the

              accuracy of the information;

          g) The failure to promptly delete information that was found to be

              inaccurate, or could not be verified, or that the source of information

              had advised Equifax to delete;

          h) The failure to take adequate steps to verify information Equifax had

              reason to believe was inaccurate before including it in the credit

              report of the consumer.

47.As a result of the conduct, action and inaction of Equifax, the Plaintiff suffered

   damage by loss of credit, loss of ability to purchase and benefit from credit,

   and the mental and emotional pain, anguish, humiliation and embarrassment

   of credit denial.

48.The conduct, action and inaction of Equifax was willful rendering Equifax

   liable for actual, statutory and punitive damages in an amount to be

   determined by a Judge and/or Jury pursuant to 15 U.S.C. § 1681n.

49.The Plaintiff is entitled to recover reasonable costs and attorney’s fees from

   Equifax in an amount to be determined by the Court pursuant to 15 U.S.C.

   § 1681n.
     Case 1:21-cv-00048-MHC-AJB Document 1 Filed 01/06/21 Page 14 of 26




   WHEREFORE, Plaintiff, Chandra Jones, an individual, demands judgment in her

favor against Defendant, Equifax, for damages together with attorney’s fees and

court costs pursuant to 15 U.S.C. § 1681n.

                          FOURTH CAUSE OF ACTION
                 (Negligent Violation of the FCRA as to Equifax)
   50.Plaintiff incorporates by reference all of the above paragraphs of this

      Complaint as though fully stated herein with the same force and effect as if

      the same were set forth at length herein.

   51.This is an action for negligent violation of the Fair Credit Reporting Act

      U.S.C. § 1681 et seq.

   52.Equifax violated 15 U.S.C. § 1681i(a) by failing to delete inaccurate

      information from the credit file of the Plaintiff after receiving actual notice of

      such inaccuracies and conducting reinvestigation and by failing to maintain

      reasonable procedures with which to verify the disputed information in the

      credit file of the Plaintiff.

   53.Equifax has negligently failed to comply with the Act. The failure of Equifax

      to comply with the Act include but are not necessarily limited to the following:

             a) The failure to follow reasonable procedures to assure the maximum

                possible accuracy of the information reported;

             b) The failure to correct erroneous personal information regarding the

                Plaintiff after a reasonable request by the Plaintiff;
  Case 1:21-cv-00048-MHC-AJB Document 1 Filed 01/06/21 Page 15 of 26




          c) The failure to remove and/or correct the inaccuracy and derogatory

             credit information after a reasonable request by the Plaintiff;

          d) The failure to promptly and adequately investigate information

             which Defendant Equifax had notice was inaccurate;

          e) The continual placement of inaccurate information into the credit

             report of the Plaintiff after being advised by the Plaintiff that the

             information was inaccurate;

          f) The failure to note in the credit report that the Plaintiff disputed the

             accuracy of the information;

          g) The failure to promptly delete information that was found to be

             inaccurate, or could not be verified, or that the source of information

             had advised Equifax to delete;

          h) The failure to take adequate steps to verify information Equifax had

             reason to believe was inaccurate before including it in the credit

             report of the consumer.

54.As a result of the conduct, action and inaction of Equifax, the Plaintiff suffered

   damage by loss of credit, loss of ability to purchase and benefit from credit,

   and the mental and emotional pain, anguish, humiliation and embarrassment

   of credit denial.
     Case 1:21-cv-00048-MHC-AJB Document 1 Filed 01/06/21 Page 16 of 26




   55.The conduct, action and inaction of Equifax was negligent, entitling the

      Plaintiff to damages under 15 U.S.C. § 1681o.

   56.The Plaintiff is entitled to recover reasonable costs and attorney’s fees from

      Equifax in an amount to be determined by the Court pursuant to 15 U.S.C.

      § 1681n and 1681o.

   WHEREFORE, Plaintiff, Chandra Jones, an individual, demands judgment in her

favor against Defendant, Equifax, for damages together with attorney’s fees and

court costs pursuant to 15 U.S.C. § 1681o.

                          FIFTH CAUSE OF ACTION
               (Willful Violation of the FCRA as to Transunion)
   57.Plaintiff incorporates by reference all of the above paragraphs of this

      Complaint as though fully stated herein with the same force and effect as if

      the same were set forth at length herein.

   58.This is an action for willful violation of the Fair Credit Reporting Act U.S.C.

      § 1681 et seq.

   59.Transunion violated 15 U.S.C. § 1681e by failing to establish or to follow

      reasonable procedures to assure maximum possible accuracy in the

      preparation of the credit report and credit files that Transunion maintained

      concerning the Plaintiff.
  Case 1:21-cv-00048-MHC-AJB Document 1 Filed 01/06/21 Page 17 of 26




60.Transunion has willfully and recklessly failed to comply with the Act. The

   failure of Transunion to comply with the Act include but are not necessarily

   limited to the following:

a) The failure to follow reasonable procedures to assure the maximum possible

   accuracy of the information reported;

b) The failure to correct erroneous personal information regarding the Plaintiff

   after a reasonable request by the Plaintiff;

c) The failure to remove and/or correct the inaccuracy and derogatory credit

   information after a reasonable request by the Plaintiff;

d) The failure to promptly and adequately investigate information which

   Defendant Transunion had notice was inaccurate;

e) The continual placement of inaccurate information into the credit report of the

   Plaintiff after being advised by the Plaintiff that the information was

   inaccurate;

f) The failure to note in the credit report that the Plaintiff disputed the accuracy

   of the information;

g) The failure to promptly delete information that was found to be inaccurate, or

   could not be verified, or that the source of information had advised Transunion

   to delete;
     Case 1:21-cv-00048-MHC-AJB Document 1 Filed 01/06/21 Page 18 of 26




   h) The failure to take adequate steps to verify information Transunion had reason

      to believe was inaccurate before including it in the credit report of the

      consumer.

   61.As a result of the conduct, action and inaction of Transunion, the Plaintiff

      suffered damage by loss of credit, loss of ability to purchase and benefit from

      credit, and the mental and emotional pain, anguish, humiliation and

      embarrassment of credit denial.

   62.The conduct, action and inaction of Transunion was willful rendering

      Transunion liable for actual, statutory and punitive damages in an amount to

      be determined by a Judge and/or Jury pursuant to 15 U.S.C. § 1681n.

   63.The Plaintiff is entitled to recover reasonable costs and attorney’s fees from

      Transunion in an amount to be determined by the Court pursuant to 15 U.S.C.

      § 1681n.

   WHEREFORE, Plaintiff, Chandra Jones, an individual, demands judgment in her

favor against Defendant, Transunion, for damages together with attorney’s fees and

court costs pursuant to 15 U.S.C. § 1681n.

                          SIXTH CAUSE OF ACTION
              (Negligent Violation of the FCRA as to Transunion)
   64.Plaintiff incorporates by reference all of the above paragraphs of this

      Complaint as though fully stated herein with the same force and effect as if

      the same were set forth at length herein.
 Case 1:21-cv-00048-MHC-AJB Document 1 Filed 01/06/21 Page 19 of 26




65.This is an action for negligent violation of the Fair Credit Reporting Act

   U.S.C. § 1681 et seq.

66.Transunion violated 15 U.S.C. § 1681i(a) by failing to delete inaccurate

   information from the credit file of the Plaintiff after receiving actual notice of

   such inaccuracies and conducting reinvestigation and by failing to maintain

   reasonable procedures with which to verify the disputed information in the

   credit file of the Plaintiff.

67.Transunion has negligently failed to comply with the Act. The failure of

   Transunion to comply with the Act include but are not necessarily limited to

   the following:

          a) The failure to follow reasonable procedures to assure the maximum

             possible accuracy of the information reported;

          b) The failure to correct erroneous personal information regarding the

             Plaintiff after a reasonable request by the Plaintiff;

          c) The failure to remove and/or correct the inaccuracy and derogatory

             credit information after a reasonable request by the Plaintiff;

          d) The failure to promptly and adequately investigate information

             which Defendant Transunion had notice was inaccurate;
 Case 1:21-cv-00048-MHC-AJB Document 1 Filed 01/06/21 Page 20 of 26




         e) The continual placement of inaccurate information into the credit

            report of the Plaintiff after being advised by the Plaintiff that the

            information was inaccurate;

         f) The failure to note in the credit report that the Plaintiff disputed the

            accuracy of the information;

         g) The failure to promptly delete information that was found to be

            inaccurate, or could not be verified, or that the source of information

            had advised Transunion to delete;

         h) The failure to take adequate steps to verify information Transunion

            had reason to believe was inaccurate before including it in the credit

            report of the consumer.

68.As a result of the conduct, action and inaction of Transunion, the Plaintiff

   suffered damage by loss of credit, loss of ability to purchase and benefit from

   credit, and the mental and emotional pain, anguish, humiliation and

   embarrassment of credit denial.

69.The conduct, action and inaction of Transunion was negligent, entitling the

   Plaintiff to damages under 15 U.S.C. § 1681o.

70.The Plaintiff is entitled to recover reasonable costs and attorney’s fees from

   Transunion in an amount to be determined by the Court pursuant to 15 U.S.C.

   § 1681n and 1681o.
     Case 1:21-cv-00048-MHC-AJB Document 1 Filed 01/06/21 Page 21 of 26




   WHEREFORE, Plaintiff, Chandra Jones, an individual, demands judgment in her

favor against Defendant, Transunion, for damages together with attorney’s fees and

court costs pursuant to 15 U.S.C. § 1681o.

                        SEVENTH CAUSE OF ACTION
                (Willful Violation of the FCRA as to Wells Fargo)
   71.Plaintiff incorporates by reference all of the above paragraphs of this

      Complaint as though fully stated herein with the same force and effect as if

      the same were set forth at length herein.

   72.This is an action for willful violation of the Fair Credit Reporting Act U.S.C.

      § 1681 et seq.

   73.Pursuant to the Act, all persons who furnished information to reporting

      agencies must participate in re-investigations conducted by the agencies when

      consumers dispute the accuracy and completeness of information contained

      in a consumer credit report.

   74.Pursuant to the Act, a furnisher of disputed information is notified by the

      reporting agency when the agency receives a notice of dispute from a

      consumer such as the Plaintiff. The furnisher must then conduct a timely

      investigation of the disputed information and review all relevant information

      provided by the agency.

   75.The results of the investigation must be reported to the agency and, if the

      investigation reveals that the original information is incomplete or inaccurate,
 Case 1:21-cv-00048-MHC-AJB Document 1 Filed 01/06/21 Page 22 of 26




   the information from a furnisher such as the one listed above must report the

   results to other agencies which were supplied such information.

76.The Defendant Wells Fargo violated 15 U.S.C. § 1681s-2(a) by the publishing

   of the Account Liability Representation; by failing to fully and properly

   investigate the dispute of the Plaintiff with respect to the Account Liability

   Representation; by failing to review all relevant information regarding same

   by failing to correctly report results of an accurate investigation to the credit

   reporting agencies.

77.Specifically, the Defendant Wells Fargo continued to report this account on

   the Plaintiff’s credit report after being notified of her dispute regarding the

   inaccurate and materially misleading account information.

78.Additionally, the Defendant Wells Fargo failed to continuously mark the

   account as disputed after receiving notice of the Plaintiff’s dispute.

79.As a result of the conduct, action and inaction of the Defendant Wells Fargo,

   the Plaintiff suffered damage for the loss of credit, loss of the ability to

   purchase and benefit from credit, and the mental and emotional pain, anguish,

   humiliation and embarrassment of credit denials.

80.The conduct, action and inaction of Defendant Wells Fargo was willful,

   rendering Defendant Wells Fargo liable for actual, statutory and punitive
     Case 1:21-cv-00048-MHC-AJB Document 1 Filed 01/06/21 Page 23 of 26




      damages in an amount to be determined by a jury pursuant to 15 U.S.C.

      § 1681n.

   81.The Plaintiff is entitled to recover reasonable costs and attorney’s fees from

      Defendant Wells Fargo in an amount to be determined by the Court pursuant

      to 15 U.S.C. § 1681n.

   WHEREFORE, Plaintiff, Chandra Jones, an individual, demands judgment in her

favor against Defendant, Wells Fargo, for damages together with attorney’s fees and

court costs pursuant to 15 U.S.C. § 1681n.

                        EIGHTH CAUSE OF ACTION
             (Negligent Violation of the FCRA as to Wells Fargo)
   82.Plaintiff incorporates by reference all of the above paragraphs of this

      Complaint as though fully stated herein with the same force and effect as if

      the same were set forth at length herein.

   83.This is an action for negligent violation of the Fair Credit Reporting Act

      U.S.C. § 1681 et seq.

   84.Pursuant to the Act, all persons who furnished information to reporting

      agencies must participate in re-investigations conducted by the agencies when

      consumers dispute the accuracy and completeness of information contained

      in a consumer credit report.

   85.Pursuant to the Act, a furnisher of disputed information is notified by the

      reporting agency when the agency receives a notice of dispute from a
 Case 1:21-cv-00048-MHC-AJB Document 1 Filed 01/06/21 Page 24 of 26




   consumer such as the Plaintiff. The furnisher must then conduct a timely

   investigation of the disputed information and review all relevant information

   provided by the agency.

86.The results of the investigation must be reported to the agency and, if the

   investigation reveals that the original information is incomplete or inaccurate,

   the information from a furnisher such as the above-named Defendant must

   report the results to other agencies which were supplied such information.

87.Defendant Wells Fargo is liable to the Plaintiff for failing to comply with the

   requirements imposed on furnishers of information pursuant to 15 U.S.C.

   § 1681s-2b.

88.After receiving the Dispute Notice from the Credit Bureaus, Defendant Wells

   Fargo negligently failed to conduct its reinvestigation in good faith.

89.Additionally, the Defendant Wells Fargo failed to continuously mark the

   account as disputed after receiving notice of the Plaintiff’s dispute.

90.A reasonable investigation would require a furnisher such as Defendant Wells

   Fargo to consider and evaluate a specific dispute by the consumer, along with

   all other facts, evidence and materials provided by the agency to the furnisher.

91.The conduct, action and inaction of Defendant Wells Fargo was negligent,

   entitling the Plaintiff to recover actual damages under 15 U.S.C. § 1681o.
     Case 1:21-cv-00048-MHC-AJB Document 1 Filed 01/06/21 Page 25 of 26




   92.As a result of the conduct, action and inaction of the Defendant Wells Fargo,

      the Plaintiff suffered damage for the loss of credit, loss of the ability to

      purchase and benefit from credit, and the mental and emotional pain, anguish,

      humiliation and embarrassment of credit denials.

   93.The Plaintiff is entitled to recover reasonable costs and attorney’s fees from

      the Defendant Wells Fargo in an amount to be determined by the Court

      pursuant to 15 U.S.C. § 1681n and 1681o.

   WHEREFORE, Plaintiff, Chandra Jones, an individual, demands judgment in her

favor against Defendant, Wells Fargo, for damages together with attorney’s fees and

court costs pursuant to 15 U.S.C. § 1681o.

                         DEMAND FOR TRIAL BY JURY

   94.Plaintiff demands and hereby respectfully requests a trial by jury for all

      claims and issues this complaint to which Plaintiff is or may be entitled to a

      jury trial.



                             PRAYER FOR RELIEF

WHEREFORE, Plaintiff demands judgment from each Defendant as follows:

      a) For actual damages provided and pursuant to 15 U.S.C. § 1681o(a) be

         awarded for each negligent violation as alleged herein;

      b) For actual damages provided and pursuant to 15 U.S.C. § 1640(a)(1);
    Case 1:21-cv-00048-MHC-AJB Document 1 Filed 01/06/21 Page 26 of 26




     c) For Statutory damages provided and pursuant to 15 U.S.C. § 1681n(a);

     d) For Statutory damages provided and pursuant to 15 U.S.C. § 1640(a)(2);

     e) For Punitive damages provided and pursuant to 15 U.S.C. § 1681n(a)(2);

     f) For attorney fees and costs provided and pursuant to 15 U.S.C.

        § 1681n(a)(3), 15 U.S.C. § 1681o(a)(2) and 15 U.S.C. § 1640(a)(3);

     g) For any such other and further relief, as well as further costs, expenses

        and disbursements of this action as this Court may deem just and proper.

Dated: December 30, 2020                           Respectfully Submitted,

                                                   s/ Misty Oaks Paxton
                                                   By: Misty Oaks Paxton, Esq.
                                                   3895 Brookgreen Pt.
                                                   Decatur, GA, 30034
                                                   Phone: (404) 725-5697
                                                   Fax: (775) 320-3698
                                                   attyoaks@yahoo.com
                                                   Attorney for Plaintiff

                                                   /s/ Yaakov Saks
                                                   Stein Saks, PLLC
                                                   By: Yaakov Saks
                                                   285 Passaic Street
                                                   Hackensack, NJ 07601
                                                   Phone: (201) 282-6500 ext. 101
                                                   Fax: (201)-282-6501
                                                   ysaks@steinsakslegal.com
                                                   pro hac vice pending
